Niblack, C. J.
George Flew sued the Pittsburgh, Cincinnati and St. Louis Railway Company, for injuries received while acting as engineer on the defendant’s railway, and at special term of the court below obtained a verdict and judgment in his favor.
The cause was appealed to the general term, at which, for reasons duly assigned, the appeal was dismissed, and judgment rendered against the railway company for costs.
Error is assigned here upon the decision of the court at general term dismissing the appeal. No sufficient reason has, however, been shown for a reversal of the judgment, and we are unable to see any error in the record.
The judgment at general term is affirmed, with costs.